McLEAN, District Judge.
The complaint in this action repeats many of the claims asserted by this plaintiff in her complaint in 63 Civil 2119 which I have discussed at length in my opinion filed herewith granting defendants’ motion for summary judgment in that action. 236 F.Supp. 698. The present complaint makes two additional claims: (1) she asks that the court review her performance rating for the period from April 1, 1962 to March 31, 1963; (2) she also asks a review of her proposed discharge, a discharge which eventually became effective after this action was begun.
Defendants move for summary judgment. It appears from the moving papers, which are uncontradicted, inasmuch as plaintiff has submitted no affidavit in opposition, that plaintiff has not exhausted her administrative remedies with respect to either of these additional claims. This action is thus premature as to these claims and this court 'lacks jurisdiction to entertain it.
Burns v. McCrary, 229 F.2d 286 (2d Cir. 1956).
All other claims made in this complaint are without merit, for the reasons set forth in the opinion with respect to the companion action.
Defendants’ motion for summary judgment is granted.
So ordered.